Citation Nr: 1445917	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran had active military service from June 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The claim was remanded in a December 2013 decision by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In its December 2013 remand, the Board found that the Veteran's statements regarding his in-service noise exposure were competent and credible as they were consistent with his military service.  The Veteran has maintained that he was exposed to loud noises during military training exercises.  As his first VA examination and subsequent addendum opinion did not consider these statements of in-service noise exposure and instead relied on the lack of documented in-service complaints or treatment, the claim was remanded for a new examination.  

He had this examination in January 2014.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that the condition was less likely as not caused by or a result of an event in military service.  However, her rationale consists solely of the lack of documented in-service complaints of hearing trouble and the Veteran's normal hearing at his separation examination.  

Thus, remand is again necessary for a new VA examination to consider the Veteran's competent and credible testimony of in-service noise exposure.  The Court, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  Thus, an examiner's opinion may not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service.  Because this is what happened here, the opinion generated is inadequate and the claim must be remanded for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The RO must make arrangements to obtain any outstanding VA treatment records and associate them with the claims file.  

2. The RO then must make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological examination for the purpose of determining whether his bilateral hearing loss began during service or is the result of some incident of active duty, to include exposure to excessive noise.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination. 

All necessary special studies or tests are to be accomplished.  It is requested that the examiner obtain a detailed history of the Veteran's in- service noise exposure.

After a review of the relevant medical evidence in the claims file, and any additional tests that are deemed necessary, the examiner must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss had its onset during service or is otherwise related to any incident of service, to include his competent and credible testimony that he was exposed to excessive noise on the gun range during his time in the military?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner is reminded that he/she cannot rely solely on the absence of documented, in-service complaints of hearing trouble and/or the lack of hearing loss on the Veteran's separation examination as his/her rationale in providing this opinion.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

3. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4. Finally, readjudicate the claim for service connection for bilateral hearing loss.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



